Exhibit 10.39

 

Ingredion Incorporated

Executive Severance Agreement

 

Agreement, made this          day of                         , 2014, by and
between Ingredion Incorporated, a Delaware corporation (the “Company”), and
                                     (the “Executive”).

 

WHEREAS, the Executive is a key employee of the Company or a subsidiary of the
Company as defined in Section 1.1(b) hereof (“Subsidiary”), and

 

WHEREAS, the Board of Directors of the Company (the “Board”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of the Company and its stockholders and recognizes that the
possibility of a change in control raises uncertainty and questions among key
employees and may result in the departure or distraction of such key employees
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board wishes to assure that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company or a Subsidiary; and

 

WHEREAS, the Executive is willing to continue to serve the Company and its
Subsidiaries taking into account the provisions of this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties herein contained, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

Article 1.  Change in Control

 

1.1                         Benefits shall be provided under Article 3 hereof
only in the event there shall have occurred a “Change in Control”, as such term
is defined below, and the Executive’s employment by the Company and its
Subsidiaries shall thereafter have terminated in accordance with Article 2 below
within the period beginning on the date of the “Change in Control” and ending on
the second anniversary of the date of the “Change in Control” (the “Protection
Period”). If any Protection Period terminates without the Executive’s employment
having terminated, any subsequent “Change in Control” shall give rise to a new
Protection Period. No benefits shall be paid under Article 3 of this Agreement
if the Executive’s employment terminates outside of a Protection Period.

 

(a) “Change in Control” shall mean:

 

(1)              The acquisition by any individual, entity or group (a
“Person”), including any “person” within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act, of beneficial ownership within the meaning of
Rule 13d-3 promulgated under the Exchange Act, of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 1.1(a); provided further, that for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 20%
or more of the Outstanding Common Stock or 20% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

 

(2)              Individuals who, as of the beginning of any consecutive
two-year period constitute the Board of Directors (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided that
any individual who subsequently becomes a director of the Company and whose
election, or nomination for election by the Company’s stockholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a Person

 

2

--------------------------------------------------------------------------------


 

other than the Board for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board;

 

(3)              The consummation of a reorganization, merger or consolidation
of the Company or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (ii)  no Person (other than: the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 15% or more of the Outstanding
Common Stock or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 25% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

 

(4)              The consummation of a plan of complete liquidation or
dissolution of the Company.

 

(b)                           For purposes of this Agreement, the term
“Subsidiary” shall mean any corporation in which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock.

 

(c)                            Immediately prior to a Change in Control, the
Company shall deliver to the Ingredion Incorporated Executive Benefit Trust, or
a comparable “rabbi trust”, to be held for the benefit of the Executive
thereunder, cash or marketable securities with a fair market value equal to the
anticipated payments and benefits to be provided to the Executive hereunder, as
determined by the Company in good faith,

 

3

--------------------------------------------------------------------------------


 

subject to approval by the Executive, which approval shall not unreasonably be
withheld.

 

Article 2.  Termination Following Change in Control

 

2.1                         The Executive shall be entitled to the benefits
provided in Article 3 hereof upon any termination of his employment with the
Company and its Subsidiaries within a Protection Period, except a termination of
employment because of his death, because of a “Disability,” by the Company for
“Cause,” or by the Executive other than for “Good Reason.”

 

(a)                           Disability.  The Executive’s employment shall be
deemed to have terminated because of a “Disability” on the date on which the
Executive becomes eligible to receive long-term disability benefits under the
Company’s Master Welfare and Cafeteria Plan (the “Cafeteria Plan”) (or any other
plan), or a similar long-term disability plan of a Subsidiary, or a successor to
the Cafeteria Plan or to any such similar plan which is applicable to the
Executive. If the Executive is not covered for long-term disability benefits by
the Cafeteria Plan or a similar or successor long-term disability plan, the
Executive shall be deemed to have terminated because of a “Disability” on the
date on which he would have become eligible to receive long-term disability
benefits if he were covered for long-term disability benefits by the Company’s
Cafeteria Plan.

 

(b)                           Cause.  Termination of the Executive’s employment
by the Company or a Subsidiary for “Cause” shall mean termination by reason of
(A) the Executive’s willful engagement in conduct which involves dishonesty or
moral turpitude which either (1) results in substantial personal enrichment of
the Executive at the expense of the Company or any of its Subsidiaries, or
(2) is demonstrably and materially injurious to the financial condition or
reputation of the Company or any of its Subsidiaries, (B) the Executive’s
willful violation of the provisions of the confidentiality or non-competition
agreement entered into between the Company or any of its Subsidiaries and the
Executive or (C) the commission by the Executive of a felony. An act or omission
shall be deemed “willful” only if done, or omitted to be done, in bad faith and
without reasonable belief that it was in the best interest of the Company and
its Subsidiaries. Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to the Executive a written notice of termination from the Compensation
and Nominating Committee of the Board or any successor thereto (the “Committee”)
after reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Committee, finding that, in
the good faith opinion of such Committee, the Executive was guilty of conduct
set forth above in clause (A) or (B) of the first sentence of this subsection
(b) and specifying the particulars in detail.

 

(c)                            Without Cause.  The Company or a Subsidiary may
terminate the employment of the Executive without Cause during a Protection
Period only by giving the Executive written notice of termination to that
effect. In that event, the Executive’s employment shall terminate on the last
day of the month in which such notice is given (or such later date as may be
specified in such notice).

 

4

--------------------------------------------------------------------------------


 

(d)                           Good Reason.  Termination of employment by the
Executive for “Good Reason” shall mean termination within a Protection Period:

 

(i)                  If there has occurred a reduction by the Company or a
Subsidiary in the Executive’s base salary in effect immediately before the
beginning of the Protection Period or as increased from time to time thereafter;

 

(ii)               If the Company or a Subsidiary, without the Executive’s
written consent, has required the Executive to be relocated anywhere in excess
of thirty-five (35) miles from his office location immediately before the
beginning of the Protection Period, except for required travel on the business
of the Company or a Subsidiary to an extent substantially consistent with the
Executive’s business travel obligations immediately before the beginning of the
Protection Period;

 

(iii)            If there has occurred a failure by the Company or a Subsidiary
to maintain plans providing benefits substantially the same as those provided by
any benefit or compensation plan, retirement or pension plan, stock option plan,
life insurance plan, health and accident plan or disability plan in which the
Executive is participating immediately before the beginning of the Protection
Period, or if the Company or a Subsidiary has taken any action which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any of such plans or deprive the Executive of any
material fringe benefit enjoyed by the Executive immediately before the
beginning of the Protection Period, or if the Company or a Subsidiary has failed
to provide the Executive with the number of paid vacation days to which he would
be entitled in accordance with the applicable vacation policy of the Company or
Subsidiary as in effect immediately before the beginning of the Protection
Period;

 

(iv)           If the Company or a Subsidiary has reduced in any manner which
the Executive reasonably considers important the Executive’s title, job
authorities or responsibilities immediately before the beginning of the
Protection Period;

 

(v)              If the Company has failed to obtain the assumption of the
obligations contained in this Agreement by any successor as contemplated in
Section 9.2 hereof; or

 

(vi)           If there occurs any purported termination of the Executive’s
employment by the Company or a Subsidiary which is not effected pursuant to a
written notice of termination as described in subsection (ii) or (iii) above;
and for purposes of this Agreement, no such purported termination shall be
effective.

 

The Executive shall exercise his right to terminate his employment for Good
Reason by giving the Company a written notice of termination specifying in
reasonable detail the circumstances constituting such Good Reason. However, the
Company shall have thirty (30) days to “cure” such that the circumstances
constituting such Good Reason are eliminated. The Executive’s employment shall

 

5

--------------------------------------------------------------------------------


 

terminate at the end of such thirty (30)-day period only if the Company has
failed to cure such circumstances constituting the Good Reason.

 

A termination of employment by the Executive within a Protection Period shall be
for Good Reason if one of the occurrences specified in this subsection (d) shall
have occurred (and subject to the cure provision of the immediately preceding
paragraph), notwithstanding that the Executive may have other reasons for
terminating employment, including employment by another employer which the
Executive desires to accept.

 

(e)                            Transfers; Sale of Subsidiary.  A transfer of
employment from the Company to a Subsidiary, from a Subsidiary to the Company,
or between Subsidiaries shall not be considered a termination of employment for
purposes of this Agreement. If the Company’s ownership of a corporation is
reduced so as to cause such corporation to cease to be a “Subsidiary” as defined
in Section 1.1(b) of this Agreement and the Executive continues in employment
with such corporation, the Executive shall not be considered to have terminated
employment for purposes of this Agreement and the Executive shall have no right
to any benefits pursuant to Article 3 unless (a) a Change in Control occurred
prior to such reduction in ownership and (b) the Executive’s employment
terminates within the Protection Period beginning on the date of such Change in
Control under circumstances that would have entitled the Executive to benefits
if such corporation were still a Subsidiary.

 

Article 3.  Benefits Upon Termination Within Protection Period

 

3.1                         If, within a Protection Period, the Executive’s
employment by the Company or a Subsidiary shall terminate other than because of
his death, because of a Disability, by the Company for Cause, or by the
Executive other than for Good Reason, if the Executive signs a general release
in a form acceptable to the Company that releases the Company from any and all
claims that the Executive may have, and the Executive affirmatively agrees not
to violate the provisions of Article 6 (a “General Release”), the Executive
shall be entitled to the benefits provided for below:

 

(a)                           The Company or a Subsidiary shall pay to the
Executive through the date of the Executive’s termination of employment base
salary at the rate then in effect, together with salary in lieu of vacation
accrued and unused to the date on which Executive’s employment terminates, and
all other benefits due to Executive through the date of Executive’s termination
of employment, in accordance with the standard payroll and other practices of
the Company or Subsidiary.

 

(b)                           The Company or Subsidiary shall also pay to the
Executive the amount equal to the target annual bonus established for the
Executive under the Company’s Annual Incentive Program or a similar bonus plan
of a Subsidiary (or a successor to any such bonus plan) for the fiscal year in
which the Executive’s termination of employment occurs, reduced pro rata for
that portion of the fiscal year not completed as of the date of the Executive’s
termination of employment.

 

(c)                            The Company or a Subsidiary shall pay the
Executive as a severance payment an amount equal to three (3) times the sum of
(A) his highest base salary in effect during any period of twelve (12)
consecutive months within the thirty-six (36)

 

6

--------------------------------------------------------------------------------


 

months immediately preceding his date of termination of employment; and (B) the
target annual bonus established for the Executive under the Company’s Annual
Incentive Program or a similar bonus plan of a Subsidiary (or a successor to any
such bonus plan) for the fiscal year in which the Executive’s termination of
employment occurs. However, if the Executive is at least sixty-two (62) years of
age as of the date of his termination of employment, the Committee shall have
the discretion to alternatively provide the Executive a severance payment
prorated for the number of full months until the Executive attains age
sixty-five (65).

 

(d)                           Subject to (i) and (ii) below, the Company or a
Subsidiary shall provide, at the exact same cost as to the Executive, and at the
same coverage level, as in effect as of the Executive’s date of termination of
employment, a continuation of the Executive’s (and, where applicable, the
Executive’s eligible dependents’) welfare benefit coverage, including, if
provided to the Executive by the Executive’s employer, health insurance, dental
insurance, group term life insurance and long-term disability insurance (but
excluding any flexible spending accounts) for thirty-six (36) months from his
date of termination of employment (the “Benefit Period”).  However, if the
Executive is at least sixty-two (62) years of age as of the date of his
termination of employment, the Committee shall have the discretion to
alternatively provide the Executive’s (and the Executive’s eligible dependents’)
health insurance coverage as described under this subsection (d) for the number
of full months until the Executive attains age sixty-five (65).  Any legally
required health insurance benefit continuation period applicable to the
Executive shall begin at the end of this thirty-six (36) or lesser month benefit
continuation period.  If the Company is not able to provide under its welfare
benefit plans for employees all or any portion of the welfare benefit coverage
required to be provided to the Executive pursuant to this Section 3.1(d), the
Company shall provide such coverage through alternative insurance coverage, at
the exact same cost as to the Executive, and at the same level of benefits to
the Executive, as in effect as of the date of the Executive’s termination of
employment.

 

(i)                  If the Executive becomes covered under the health
insurance, dental insurance, group term life insurance or long-term disability
insurance coverage of a subsequent employer which does not contain any exclusion
or limitation with respect to any preexisting condition of the Executive or the
Executive’s eligible dependents, the Company’s obligation to provide health
insurance, dental insurance, group term life insurance or long-term disability
insurance coverage pursuant to this Section 3.1(d), whichever is applicable,
shall be discontinued prior to the end of the thirty-six (36) or lesser month
continuation period. For purposes of enforcing this offset provision, the
Executive shall have a duty to inform the Company as to the terms and conditions
of any subsequent employment and the corresponding benefits earned from such
employment. The Executive shall provide, or cause to provide, to the Company in
writing correct, complete, and timely information concerning the same.

 

(ii)               If, as of the Executive’s date of termination of employment,
the provision to the Executive of the health insurance, dental insurance, group
term life insurance or long-term disability insurance coverage described in this
Section 

 

7

--------------------------------------------------------------------------------


 

3.1(d) would either: (1) violate the terms of the Company’s health insurance,
dental insurance, group term life insurance or long-term disability insurance
plan (or any other related insurance policies), (2) violate any requirements of
applicable law relating to the health insurance, dental insurance, group term
life insurance or long-term disability insurance coverage, or (3) cause the
Executive to be subject to the excise tax under IRC 409A, or any comparable tax
under applicable law, then the Company, in its sole discretion, may elect to pay
the Executive, in lieu of the health insurance, dental insurance, group term
life insurance or long-term disability insurance coverage, described under this
Section 3.1(d), whichever is applicable, cash payments equal to the total
monthly premiums (or in the case of a self-funded health insurance plan, the
cost of continuation coverage) that would have been paid by the Company for the
Executive under the health insurance, dental insurance, group term life
insurance or long-term disability insurance plan from the date of termination
through the thirty-six (36) or lesser months following such date.

 

In the event that any health insurance, dental insurance, group term life
insurance or long-term disability insurance coverage provided under this
Section 3.1(d) is subject to federal, state, or local income or employment taxes
(other than any such taxes which were applicable to the same extent to the
Executive’s insurance coverage prior to the Executive’s termination of
employment) or IRC Section 409A excise tax, or any comparable tax under
applicable law, or in the event that cash payments are made in lieu of all or a
part of such insurance coverage, the Company shall provide the Executive with an
additional payment in the amount necessary such that after payment by the
Executive of all such taxes (calculated after assuming the Executive pays such
taxes for the year in which the payment or benefit occurs at the highest
marginal tax rate applicable), including any taxes imposed on the additional
payments, the Executive effectively received coverage on a tax-free basis (other
than any such taxes which were applicable to the same extent to the Executive’s
insurance coverage prior to the Executive’s termination of employment) or
retains a cash amount equal to the cash payments in lieu of insurance coverage
provided pursuant to this Section 3.1(d), reduced by any such taxes which are
applicable to the Executive’s insurance coverage same extent as prior to the
Executive’s termination of employment.

 

(e)                            The Company shall provide the Executive with
three (3) additional years of service credit and three (3) additional years of
employer contributions under the his employer’s Pension Plan for Salaried
Employees or any successor plan.  However, if the Executive is at least
sixty-two (62) years of age as of the date of his or her termination of
employment, the Company shall provide the Executive with a pro rata portion of
three (3) additional years of service credit and three (3) additional years of
employer contributions, based on the number of full months until the Executive
attains age sixty-five (65).  If the Company is prohibited from providing all or
any portion of such three (3) additional years of service credit and three
(3) additional years of employer contributions under his employer’s Pension Plan
for Salaried Employees or any successor plan, the Company shall pay to the
Executive an amount equal to the value of the additional years of service credit
and additional years of employer contributions which cannot be provided under
his employer’s Pension Plan for Salaried Employees or any successor plan.

 

8

--------------------------------------------------------------------------------


 

(f)                             In addition, if the Executive is a participant
in a health insurance plan of his employer that provides post-retirement
benefits as of the Executive’s date of termination of employment, the Executive
shall be immediately eligible for such benefits, and the Executive and the
Executive’s spouse shall remain eligible for such benefits for their lifetimes. 
If the Company is not able to provide under a health insurance plan of his
employer or any successor plan the health insurance coverage required to be
provided to the Executive and the Executive’s spouse pursuant to this
Section 3.1(f), the Company shall provide such coverage through alternative
insurance coverage.

 

(g)                            The Company shall provide the Executive with
executive-level outplacement services for a period of one (1) year from the date
of the Executive’s termination of employment. Such outplacement services shall
be provided through an outplacement firm that is mutually agreed upon by the
parties.

 

(h)                           The Company shall (i) pay the Executive a lump sum
cash amount equivalent to the same level of personal allowances (such as club
dues and automobile expenses) for the period of three (3) months, as the
Executive received immediately prior to his termination of employment, and
(ii) continue to pay the lease payments on the vehicle provided to the Executive
by the Company for a period of three (3) months or, if less, the remainder of
the lease period in effect as of the Executive’s date of termination of
employment.  The Executive shall be entitled to the continued use of such
vehicle during such period and to purchase the vehicle at the end of such period
on the terms provided in the applicable lease agreement.

 

(i)                               All other rights and benefits that the
Executive is vested in, pursuant to other plans and programs of the Company.

 

The Executive shall be entitled to all payments and benefits provided for by or
pursuant to this Section 3.1 whether or not he seeks or obtains other
employment, except as otherwise specifically provided in this Section 3.1.

 

Article 4.  Benefits Upon Termination Outside of Protection Period

 

4.1                         If, outside of a Protection Period, the Executive’s
employment by the Company or a Subsidiary shall be terminated by the Company
without Cause, if the Executive signs a General Release, the Executive shall be
entitled to the benefits provided for below:

 

(a)                           The Company or a Subsidiary shall pay to the
Executive through the date of the Executive’s termination of employment base
salary at the rate then in effect, together with salary in lieu of vacation
accrued and unused to the date on which Executive’s employment terminates, and
all other benefits due to Executive through the date of Executive’s termination
of employment, in accordance with the standard payroll and other practices of
the Company or Subsidiary.

 

(b)                           The Company or Subsidiary shall also pay to the
Executive as a severance payment an amount equal to one (1) times his base
salary in effect on the date of his date of termination of employment.

 

9

--------------------------------------------------------------------------------


 

Article 5.  Benefits Payment Schedule

 

5.1                         Payment Schedule. Payments due to the Executive
pursuant to Article 3 or Article 4 shall be paid as follows:

 

(a)                           If the Executive is not a “Specified Employee” (as
that term is defined and determined under IRC Section 409A) or if the Executive
is a Specified Employee, then only with respect to payments provided in
Section 3.1 or 4.1 that are not deferred compensation subject to IRC
Section 409A, as soon as administratively practicable, but in no event later
than March 15 of the calendar year after the calendar year of the Executive’s
date of Separation from Service (as defined under IRC Section 409A); and

 

(b)                           If the Executive is a Specified Employee, for
payments that are deferred compensation subject to IRC Section 409A, payments
shall be made or commence on the first day of the seventh month following the
Executive’s date of Separation from Service.

 

Notwithstanding the above, the Company’s obligation to pay severance amounts due
to the Executive pursuant to Article 3 or Article 4, to the extent not already
paid, shall cease immediately and such payments will be forfeited, if the
Executive violates any condition described in Sections 6.1, 6.2, 6.3 or 6.4,
after his termination of employment. To the extent already paid, should the
Executive violate any condition described in Sections 6.1, 6.2, 6.3 or 6.4,
after his termination of employment, the severance amounts provided hereunder
shall be repaid in their entirety by the Executive to the Company, and all
rights to such payments shall be forfeited.

 

Article 6.  Restrictive Covenants

 

6.1                         Confidentiality.  The Company has advised the
Executive and the Executive acknowledges that it is the policy of the Company to
maintain as secret and confidential all Protected Information (as defined
below), and that Protected Information has been and will be developed at
substantial cost and effort to the Company. The Executive shall not at any time,
directly or indirectly, divulge, furnish or make accessible to any person, firm,
corporation, association, or other entity (otherwise than as may be required in
the regular course of Executive’s employment), nor use in any manner, either
during the Executive’s employment period or after the termination, for any
reason, any Protected Information, or cause any such information of the Company
or its Subsidiaries to enter the public domain. For purposes of this Agreement,
“Protected Information” means trade secrets, confidential and proprietary
business information of the Company or its Subsidiaries, and any other
information of the Company, including but not limited to, software, records,
manuals, books, forms, documents, notes, letters, reports, data, tables,
compositions, articles, devices, apparatus, customer lists (including potential
customers), sources of supply, processes, plans, materials, pricing information,
internal memoranda, marketing plans, internal policies, and products and
services which may be developed from time to time by the Company, its
Subsidiaries and its agents or employees, including the Executive; provided,
however that information that is in the public domain (other than as a result of
a breach of this Agreement), approved for release by the Company or lawfully
obtained from third parties who are not bound by a confidentiality agreement
with the Company, is not Protected Information.

 

10

--------------------------------------------------------------------------------


 

6.2                         Nonsolicitation.  During the term of this Agreement
and for a period after the Executive’s date of termination of employment equal
to (i) thirty-six (36) months if the Executive’s employment by the Company or a
Subsidiary is terminated within a Protection Period or (ii) twelve (12) months
if the Executive’s employment by the Company or a Subsidiary is terminated
outside of a Protection Period, the Executive shall not, directly or indirectly,
other than on behalf of the Company or its Subsidiaries:

 

(A)                               Induce or assist in the inducement of any
individual away from the Company’s or any of its Subsidiaries’ employ or from
the faithful discharge of such individual’s contractual and fiduciary
obligations to serve the Company’s or any of its Subsidiaries’ interests with
undivided loyalty; or

 

(B)                               Induce or assist in the inducement of any
individual or entity that provides services to the Company or any of its
Subsidiaries to reduce any such services provided to, or to terminate their
relationship with the Company or any of its Subsidiaries.

 

6.3                         Noncompetition.  The Executive expressly
acknowledges that the Company and its Subsidiaries market and sell products
globally, and given the Executive’s substantial experience and expertise in the
industry including his significant exposure, access to, and participation in the
development of the Company’s and its Subsidiaries’ strategy, marketing,
intellectual property and confidential and proprietary information, his business
affiliation with any individual or entity that sells or develops products
similar to, or that may serve as a substitute for, the Company’s or any of its
Subsidiaries’ products, would cause substantial and irreparable harm to the
Company’s, and/or its Subsidiaries’ business.  Accordingly, the Executive agrees
that during his employment with the Company or any of its Subsidiaries, and for
a period after the termination of his employment with the Company and its
Subsidiaries equal to (i) thirty-six (36) months if the Executive’s employment
by the Company or a Subsidiary is terminated within a Protection Period or
(ii) twelve (12) months if the Executive’s employment by the Company or a
Subsidiary is terminated outside of a Protection Period, the Executive shall
not, directly or indirectly, other than on behalf of the Company or its
Subsidiaries, participate or become involved as an owner, partner, member,
director, officer, employee, or consultant, or otherwise enter into any business
relationship, with any individual or entity anywhere in the world that develops,
produces, manufactures, sells, or distributes starch, corn, rice, potato, oils,
sweeteners, starches or other products produced by the Company or any of its
Subsidiaries or that could be used as a substitute for such products including,
but not limited to, Tapioca, Manioc, Yucca or Potato starches; Dextrose,
Stevia-based or other high intensity sweeteners, Glucose, Polyols, HFCS, High
Meltose syrup, texturants, and Maltodextrin sweeteners; Prebiotics; Omega-3;
seed development, emulsifiers, encapsulants, non-synthetic green products, Plant
derived calcium and minerals; Inulin fibers; Resins used in adhesives and
fragrances; Corn oil; Gluten protein; and Caramel Color, and specifically
including but not limited to the following entities that manufacture such or
similar products:  ADM, Cargill, Bunge, Roquette, Penford, Staley, Tate & Lyle,
and Avebe.

 

6.4                         Ownership.  The Executive agrees that all
inventions, copyrightable material, business and/or technical information,
marketing plans, customer lists, and trade secrets which arise out of the
performance of this Agreement are the property of the Company.

 

11

--------------------------------------------------------------------------------


 

6.5                         Injunctive Relief.   The Executive acknowledges and
agrees that the covenants contained in this Article 6 are reasonable in scope
and duration, and are necessary to protect the Company’s, and its Subsidiaries’
legitimate business interests.  Without limiting the rights of the Company
and/or its Subsidiaries to pursue any other legal and/or equitable remedies
available to them for any breach by the Executive of the covenants contained in
this Article 6, the Executive acknowledges that a breach of those covenants
would cause a loss to the Company and/or its Subsidiaries for which it could not
reasonably or adequately be compensated by damages in an action at law, that
remedies other than injunctive relief could not fully compensate the Company
and/or its Subsidiaries for a breach of those covenants and that, accordingly,
the Company and/or its Subsidiaries shall be entitled to seek injunctive relief
to prevent any breach or continuing breaches of the Executive’s covenants as set
forth in this Article 6.  It is the intention of the parties that if, in any
action before any court empowered to enforce such covenants, any term,
restriction, covenant, or promise is found to be unenforceable, then such term,
restriction, covenant, or promise shall be deemed modified to the extent
necessary to make it enforceable by such court.

 

Article 7.  No Other Severance Benefits; Right to Other Plan Benefits.

 

The Executive hereby covenants and agrees that all the amounts he may be
entitled to in the event of termination of the Executive’s employment under
circumstances entitling the Executive to benefits hereunder, shall be offset by
any and all other amounts due to him from the Company or any Subsidiary for
dismissal without cause, including, without limitation, any severance payments
due in accordance with any applicable statute or statutes. Thus, any amounts
that are paid to the Executive as a consequence of the change in control of the
Company are not cumulative with other severance payments due to the Executive
and shall be reduced by any local termination payments that may be due to him
from the Company or any Subsidiary.  The Executive shall not be entitled to any
other severance benefits except those provided by or pursuant to this Agreement,
and the Executive hereby waives any claim against the Company or any of its
Subsidiaries or affiliates for any additional severance benefits to which he
might otherwise be entitled, including under any plan, program, policy or
arrangement maintained by the Company or any of its Subsidiaries or affiliates. 
Except as provided in this Article, nothing in this Agreement shall be construed
as limiting in any way any rights or benefits that the Executive may have
pursuant to the terms of any other plan, program, policy or arrangement
maintained by the Company or any of its Subsidiaries or affiliates.

 

Article 8.  Termination of Employment Agreements.

 

Any and all Employment Agreements entered into between the Company or any of its
Subsidiaries and the Executive prior to the date of this Agreement are hereby
terminated, except to the extent not permitted by applicable law.

 

Article 9.  Termination and Amendment; Successors; Binding Agreement.

 

9.1                         This Agreement shall terminate on the close of
business on the date preceding the one-year anniversary of the date of this
Agreement; provided, however, that commencing on the annual anniversary of the
date of this Agreement and each anniversary of the date of this Agreement
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless at least six (6) months prior to such anniversary date,
the Company or the Executive shall have given notice to the other party, in
accordance with Article 10, that this Agreement shall not be extended. This
Agreement may be amended only by an instrument in writing signed by the Company
and the Executive. The Company expressly acknowledges that,

 

12

--------------------------------------------------------------------------------


 

during the term of this Agreement, the Executive shall have a binding and
irrevocable right to the benefits set forth hereunder in the event of his
termination of employment during a Protection Period to the extent provided in
Section 2.1. Any purported amendment or termination of this Agreement by the
Company, other than pursuant to the terms of this Section 9.1, shall be
ineffective, and the Executive shall not lose any right hereunder by failing to
contest such a purported amendment or termination.

 

9.2                         The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or to any
subsidiary that employs the Executive, to expressly assume and agree to honor
this Agreement in the same manner and to the same extent that the Company would
be required to so honor if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a violation of this Agreement and shall entitle the
Executive to benefits from the Company or such successor in the same amount and
on the same terms as the Executive would be entitled hereunder if he terminated
his employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the date of termination of employment. As used in this Section 9.2,
“Company” shall mean the Company hereinbefore defined and any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 9.2 or which otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law. The Company shall
promptly notify the Executive of any succession by purchase, merger,
consolidation or otherwise to all or substantially all the business and/or
assets of the Company and shall state whether or not the successor has executed
the agreement required by this Section 9.2 and, if so, shall make a copy of such
agreement available to the Executive.

 

9.3                         This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and shall be enforceable by, the
Executive and the Executive’s legal representatives. If the Executive should die
while any amounts remain payable to him hereunder, all such amounts shall be
paid to his designated beneficiary or, if there be no such beneficiary, to his
estate.

 

9.4                         The Company expressly acknowledges and agrees that
the Executive shall have a contractual right to the benefits provided hereunder,
and the Company expressly waives any ability, if possible, to deny liability for
any breach of its contractual commitment hereunder upon the grounds of lack of
consideration, accord and satisfaction or any other defense. If any dispute
arises after a Change in Control as to whether the Executive is entitled to
benefits under this Agreement, there shall be a presumption that the Executive
is entitled to such benefits and the burden of proving otherwise shall be on the
Company.

 

9.5                         The Company’s obligation to provide the benefits set
forth in this Agreement shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, or other right which the Company or any Subsidiary may
have against the Executive or anyone else, except as expressly set forth in this
Agreement. All amounts payable by the Company hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Company or any
Subsidiary shall be final, and neither the Company nor any Subsidiary will seek
to recover all or any portion of such payment from the Executive or from
whomsoever may be entitled thereto, for any reason whatsoever.

 

13

--------------------------------------------------------------------------------


 

Article 10.  Notice.

 

All notices of termination and other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or mailed by United States registered mail, return receipt
requested, addressed as follows:

 

If to the Executive:

 

 

 

If to the Company:

 

Ingredion Incorporated

5 Westbrook Corporate Center

Westchester, IL 60154

Attention: Senior Vice President — Human Resources

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith.

 

Article 11.  Miscellaneous.

 

No provision of this Agreement may be waived or modified unless such waiver or
modification is in writing and signed by the Executive and the Company’s Chief
Executive Officer or such other officer as may be designated by the Board. No
waiver by either party of any breach by the other party of, or compliance with,
any provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions at the same or any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois, without regard to its principles of
conflict of laws, and by applicable laws of the United States.

 

Article 12.  Validity.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision, which shall remain
in full force and effect.

 

Article 13.  Legal Expenses; Dispute Resolution; Arbitration; Pre-Judgment
Interest.

 

13.1                  The Company shall promptly pay all legal fees and related
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit under this Agreement (including all fees and expenses, if any, incurred
in seeking advice in connection therewith).

 

13.2                  If any dispute or controversy arises under or in
connection with this Agreement, including without limitation any claim under any
Federal, state or local law, rule, decision or order relating to employment or
the fact or manner of its termination, the Company and the Executive shall
attempt to resolve such dispute or controversy through good faith negotiations.

 

13.3                  If such parties fail to resolve such dispute or
controversy within ninety days, such dispute or controversy shall, if the
Executive so elects, be settled by arbitration, conducted before a panel of
three arbitrators in Chicago, Illinois in accordance with the applicable
rules and procedures of the Center for Public Resources then in effect. Judgment
upon the award

 

14

--------------------------------------------------------------------------------


 

rendered by the arbitrators may be entered in any court having jurisdiction.
Such arbitration shall be final and binding on the parties. Costs of any
arbitration, including, without limitation, reasonable attorneys’ fees of both
parties, shall be borne by the Company.

 

13.4                  If such parties fail to resolve such dispute or
controversy within ninety days and the Executive does not elect arbitration,
legal proceedings may be instituted, in which event the Company shall be
required to pay the Executive’s legal fees and related expenses to the extent
set forth in Section 13.1 above.

 

13.5                  Pending the resolution of any arbitration or court
proceeding, the Company shall continue payment of all amounts due the Executive
under this Agreement and all benefits to which the Executive is entitled,
including medical and life insurance benefits, other than those specifically at
issue in the arbitration or court proceeding and excluding long term disability
benefits.

 

13.6                  If the Executive is awarded amounts pursuant to
arbitration or court proceeding, the Company shall also pay pre-judgment
interest on such amounts calculated at the Prime Rate (as defined below) in
effect on the date of such payment. For purposes of this Agreement, the term
“Prime Rate” shall mean the prime rate as published in the Wall Street Journal
Midwest edition showing such rate in effect as of the first business day of each
calendar quarter.

 

* * * * *

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

 

 

Executive

 

 

 

 

 

Ingredion Incorporated

 

 

 

 

 

By:

 

 

 

Company Representative Position

 

15

--------------------------------------------------------------------------------